IN THE SUPREME COURT OF THE STATE OF NEVADA


                 GREGORY 0. GARMONG,                                  No. 68255
                 Appellant,
                 vs.
                 ROGNEY AND SONS
                 CONSTRUCTION; PETER ROGNEY;
                                                                       FILED
                 GRAHAM ROGNEY; VALLEY DOOR                             MAR 1 8 2016
                 WORKS; CHARLES GRANT; KATHY
                 GRANT; AND MCFARLAND DOOR
                 MANUFACTURING COMPANY,
                 Respondents.

                                           ORDER OF AFFIRMANCE
                             This is an appeal from district court orders awarding attorney
                 fees, costs, and sanctions and from a final money judgment. Third
                 Judicial District Court, Lyon County; John Schlegelmilch, Judge.
                             Appellant challenges (1) awards of appellate attorney fees to
                 all respondents; (2) awards of costs to Rogney and Sons Construction and
                 Valley Door Works; and (3) orders imposing NRCP 11 sanctions, as
                 requested by McFarland Door Manufacturing Company and Valley Door
                 Works. We address these categories of arguments in turn.
                 Appellate attorney fees
                            Relying on NRCP 54(d)(2)(B), appellant contends that
                 respondents were not entitled to appellate attorney fees because they did
                 not file their motions requesting those fees within 20 days of when this
                 court entered its judgment in Docket No. 60517. Having considered this
                 argument, we conclude that this case does not require us to decide what
                 timing requirements apply when a litigant seeks appellate attorney fees
                 under the offer-of-judgment rule following a successful appeal. In
                 particular, and as the district court recognized, respondents were not
SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                required to re-file their motions requesting appellate attorney fees because
                respondents had already filed motions to that effect, and because it was
                the denial of those motions that this court reversed in respondents' cross-
                appeal in Docket No. 60517 with express instructions to the district court
                "to determine whether to award respondents appellate attorney fees."
                Thus, the district court reasonably construed respondents' new motions as
                simply supplementing their previously filed motions in order to establish
                the fees they incurred in successfully litigating Docket No. 60517.
                Accordingly, appellant's argument regarding NRCP 54(d)(2)(B) is
                irrelevant to the facts of this case.
                             Appellant next contends that respondents were not entitled to
                appellate attorney fees because their offers of judgment were less than a
                $34,000 repair estimate that appellant had obtained when the offers were
                made, which, according to appellant, made those offers "prohibited" under
                NRS 40.650(4) (2003). 1 As this court previously concluded in Docket No.
                60517, this argument lacks merit. NRS 40.650(4) (2003) permits an offer
                of judgment to be made in a construction defect action if the offer "includes
                all damages to which the claimant is entitled pursuant to NRS 40.655."
                NRS 40.655(1) (2003), in turn, permits recovery of certain damages,
                including "[t]he reasonable cost of any repairs," but only "to the extent
                [that those damages are] proximately caused by a constructional defect."
                Here, because a jury determined that no construction defects existed,

                      'Appellant also contends that respondents' offers were invalid
                because they were ambiguous. Appellant has not identified anything in
                the record to suggest that he was unable to evaluate respondents' offers
                due to the purported ambiguities that he has now identified for the first
                time in his reply brief nearly eight years after he rejected those offers.
                Accordingly, this argument is meritless.

SUPREME COURT
         OF
      NEVADA
                                                        2
(0) 1947A.
                                                                                    00
                 appellant was not entitled under NRS 40.655(1) (2003) to the $34,0
                                                                                 was
                 reflected in his repair estimate. The $34,000 repair estimate
                 therefore irrelevant in comparing respondents' offers to the result
                                                                                         s
                 appellant obtained at trial. Accordingly, we affirm the district court'
                 awards of attorney fees.
                 Costs
                            Appellant contests a $470 award of costs to Rogney and a $565
                                                                                       ant
                 award of costs to Valley Door Works. With respect to Rogney, appell
                 contends that the award was improper because Rogney's request for costs
                                                                                      ate
                 was contained in its motion for attorney fees rather than in a separ
                                                                                     the
                 memorandum of costs. While Rogney's request did not use
                                                                                     that
                 terminology provided in NRS 18.110, appellant does not argue
                                                                                        s,
                 Rogney's motion failed to satisfy NRS 18.110's substantive requirement
                                                                                        ted
                 nor does he argue that Rogney failed to adequately document its reques
                                                                                     d its
                 costs. Thus, we are not persuaded that the district court abuse
                 discretion in awarding $470 in costs to Rogney. 2 Viii. Builders 96,
                                                                                      L.P. v.

                 U.S. Labs., Inc., 121 Nev. 261, 276, 112 P.3d 1082, 1092 (2005).
                            With respect to Valley Door Works, appellant contends that
                 the award was improper because Valley Door Works provided insufficient
                                                                                      ver,
                 supporting documentation. Beyond this general assertion, howe
                                                                                        he
                 appellant does not identify any particular component of the costs that


                         2 Appellant suggests that our rejection of his "form over substance"
                                                                                              t
                  argument in this appeal would be inconsistent with our decision in Docke
                                                                                             in
                  No. 60517 where this court purportedly adopted a similar rationale
                                                                                          rted
                  rejecting one of his arguments. Appellant did not bring this purpo
                                                                                          ey's
                  inconsistency to the district court's attention when he opposed Rogn
                                                                                           the
                  request for costs, meaning that this issue has no bearing on whether
                  district court acted within its discretion in awarding costs to Rogney.

SUPREME COURT
        OF
     NEVADA
                                                        3
OD) 1947A    a
                                                                                y Door
                  believes was inadequately documented, and our review of Valle
                                                                              Journal
                  Works' supporting documentation reveals a Client Expense
                                                                                          er, as
                  itemizing and describing every individual cost that it sought to recov
                                                                                      actually
                  well as an affidavit from counsel attesting that those costs were
                                                                                        llant's
                  and necessarily incurred. Based on this documentation and appe
                                                                                   district
                  lack of a particularized argument, we are not persuaded that the
                                                                                   y Door
                  court abused its discretion in awarding $565 in costs to Valle
                  Works. 3 Id.
                  NRCP 11 sanctions
                              Appellant argues that the imposition of NRCP 11 sanctions
                                                                                 warrant
                  should be reversed for four reasons: (1) his conduct did not
                                                                                   ns "too
                  sanctions, (2) McFarland and Valley Door Works filed their motio
                                                                                   P 11's
                  late," (3) McFarland and Valley Door Works violated NRC
                                                                                  its motion
                  "combination-of-motions" provision, and (4) McFarland filed
                                                                                       acted
                  "too early." As explained below, we conclude that the district court
                  within its discretion in imposing sanctions. Bergmann v. Boyce
                                                                                 , 109 Nev.

                  670, 676, 856 P.2d 560, 564 (1993).
                               With respect to appellant's first argument, we agree with the
                                                                                        ding
                   district court that appellant's attempt to recast his argument regar
                                                                                   ct matter
                   the validity of the offers of judgment as one involving subje
                                                                                    ved, our
                   jurisdiction was improper. As the district court correctly obser
                                                                                   valid
                   conclusion in Docket No. 60517 that the offers of judgment were

                         3 Appellant  also contends that the awards of costs should be reversed
                                                                                      ely under
                   because Rogney's and Valley Door Works' requests were untim
                                                                                      ent lacks
                   NRS 18.110 and NRAP 39(c). We conclude that this argum
                                                                                      the same
                   merit, as NRS 18.110 and NRAP 39(c) are inapplicable for
                                                                                       requests
                   reason that NRCP 54(d)(2)(B) was inapplicable to respondents'
                   for attorney fees.

SUPREME COURT
         OF
      NEVADA
                                                          4
(0) 194 7A    e
                 necessarily meant that the district court had subject matter jurisdiction to
                 award appellate attorney fees and costs. Thus, the district court was
                 within its discretion in determining that appellant opposed the attorney
                                                                                         g
                 fee motions with the improper purposes of harassing respondents, causin
                                                                                    P
                 unnecessary delay, and needlessly increasing litigation costs. NRC
                 11(b)(1); Bergmann, 109 Nev. at 676, 856 P.2d at 564.
                             With respect to appellant's second and third arguments, he
                 has not explained why the district court was not justified in imposing
                                                                                           at
                 sanctions for his opposition to respondents' attorney fee motions, which,
                 the time respondents filed their NRCP 11 motions, had not been
                                                                                        rt
                 adjudicated. Nor has appellant cited to any authority that would suppo
                                                                                         a
                 the proposition that each instance of misconduct must be identified in
                                                                                    ent,
                 separate NRCP 11 motion. 4 With respect to appellant's fourth argum
                 we agree with the district court's conclusion that appellant waived his
                 right to rely on NRCP 11's safe-harbor provision by virtue of filing his
                 opposition to McFarland's NRCP 11 motion before the safe-harbor period
                                                                                  See
                 expired and refusing even thereafter to withdraw the motion. 5
                                                                                    423
                 Mahban v. MGM Grand Hotels, Inc., 100 Nev. 593, 596, 691 P.2d 421,
                                                                                            ).
                  (1984) ("A waiver is the intentional relinquishment of a known right."


                            the extent that appellant believes respondents' motions for
                           4 To
                                                                                         lin-
                  sanctions were analogous to the situation addressed in Harris v. Frank
                                                                                       , any
                  Williamson Human Services, Inc., 97 F. Supp. 2d 892 (S.D. Ill. 2000)
                                                                                            y
                  argument to that effect is insufficiently developed for us to meaningfull
                                                                                       n.38,
                  consider. See Edwards v. Emperor's Garden Rest., 122 Nev. 317, 330
                  130 P.3d 1280, 1288 n.38 (2006) (explaining that it is an appellant's
                  responsibility to present cogent arguments).

                           5 We   are not persuaded by appellant's argument regarding DCR
                  13(3).

SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A    e
                      Accordingly, we affirm the district court orders imposing NRCP 11
                      sanctions.
                                   In light of the foregoing, we
                                   ORDER the judgment of the district court AFFIRMED.




                                                                   Hardesty




                                                                                        J.




                      cc: Hon. John Schlegelmilch, District Judge
                           Carl M. Hebert
                           Georgeson Angaran, Chtd.
                           Kelly R. Chase
                           Law Offices of Mark Wray
                           Third District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                               6
(01 1947A    Agtija